In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3549 
PATRICK HROBOWSKI, 
                                                 Petitioner‐Appellant, 
                                   v. 

UNITED STATES OF AMERICA,  
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 15‐cv‐8670 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 21, 2018 — DECIDED SEPTEMBER 17, 2018 
                  ____________________ 

     Before RIPPLE, KANNE, and HAMILTON, Circuit Judges. 
    KANNE,  Circuit  Judge.  In  Johnson  v.  United  States,  the  Su‐
preme  Court  held  that  the  so‐called  residual  clause  of  the 
Armed  Career  Criminal  Act  is  unconstitutional.  135  S.  Ct. 
2551  (2015).  In  Welch  v.  United  States,  the  Court  determined 
that its decision in Johnson should apply retroactively. 136 S. 
Ct. 1257 (2016). So a prisoner who was sentenced under the 
2                                                     No. 16‐3549 

unconstitutional residual clause can move to vacate his sen‐
tence, as long as the error affected his sentence. Van Cannon v. 
United States, 890 F.3d 656, 661 (7th Cir. 2018). 
    At issue in this case is whether demonstrating that a John‐
son error occurred allows a petitioner to collaterally attack his 
sentence on other grounds in a successive § 2255 petition. In 
this case, the petitioner cannot. His other basis for challenging 
his sentence is procedurally barred and Johnson does not serve 
as a way around that bar. Accordingly, we affirm the district 
court’s denial of the petition.  
                      I.   BACKGROUND 
     A criminal defendant is subject to an enhanced sentence 
under  the  Armed  Career  Criminal  Act  (“ACCA”)  if  he  has 
previously been convicted of three or more violent felonies. 
18 U.S.C. § 924(e). Patrick Hrobowski was convicted of two 
federal  firearms  offenses  in  2006  and  sentenced  to  264 
months’ imprisonment under the ACCA based on four prior 
Illinois state‐law convictions: aggravated battery, second‐de‐
gree murder, aggravated discharge of a firearm, and aggra‐
vated  fleeing  from  a  police  officer.  His  conviction  was  af‐
firmed on direct appeal. 
    Hrobowski  has  since  moved  several  times  to  vacate  his 
sentence under 28  U.S.C. § 2255. Section 2255 allows a pris‐
oner to vacate his sentence if he can demonstrate that it was 
imposed in violation of the Constitution, that the court lacked 
jurisdiction to impose the sentence, that the sentence exceeds 
the maximum authorized by law, or that the sentence is oth‐
erwise subject to collateral attack. 28 U.S.C. § 2255(a). Succes‐
sive § 2255 petitions must be certified by a panel of the appro‐
priate court of appeals to contain newly discovered evidence 
No. 16‐3549                                                           3 

or “a new rule of constitutional law, made retroactive to cases 
on  collateral  review  by  the  Supreme  Court,  that  was  previ‐
ously unavailable.” 28 U.S.C. § 2255(h).  
    Hrobowski first moved to vacate his sentence based on al‐
leged  jurisdictional  problems  and  ineffective  assistance  of 
counsel. The motion was denied, and neither the district court 
nor  this  court  granted  a  certificate  of  appealability.  Hrob‐
owski then sought authorization to file a successive § 2255 pe‐
tition  alleging  a  violation  of  Brady  v.  Maryland,  373  U.S.  83 
(1963). That application was also denied. He filed a third pe‐
tition based on Descamps v. United States, 133 S. Ct. 2276 (2013), 
and Alleyne v. United States, 133 S. Ct. 2151 (2013). The petition 
was  denied  on  the  merits,  though  it  should  have  been  dis‐
missed for lack of jurisdiction as it was never authorized by 
this court. 
   In  2015  Hrobowski  again  sought  authorization  to  file  a 
successive § 2255 petition following the U.S. Supreme Court’s 
decisions in Johnson and Welch, which addressed the “residual 
clause”  found  in  the  ACCA.  The  ACCA  provides  that  any 
person convicted of certain firearms offenses who had three 
previous convictions for a violent felony or serious drug of‐
fense is subject to an enhanced sentence. 18 U.S.C. § 924(e)(1). 
The ACCA defines “violent felony” as: 
       “any  crime  punishable  by  imprisonment  for  a 
       term exceeding one year, or any act of juvenile 
       delinquency involving the use or carrying of a 
       firearm, knife, or destructive device that would 
       be punishable by imprisonment for such term if 
       committed by an adult, that—  
4                                                         No. 16‐3549 

        (i) has as an element the use, attempted use, or 
        threatened use of physical force against the per‐
        son of another; or  
        (ii) is burglary, arson, or extortion, involves the 
        use  of  explosives,  or  otherwise  involves  conduct 
        that presents a serious potential risk of physical in‐
        jury to another….”  
18 U.S.C. § 924(e)(2)(B) (emphasis added). 
     The phrase “or otherwise involves conduct that presents a 
serious potential risk of physical injury to another” is known 
as the residual clause. In Johnson, the Court found this clause 
unconstitutionally  vague.  135  S.  Ct.  at  2557.  Following  that 
decision, sentencing courts cannot enhance a sentence based 
on a prior conviction that would fall within that part of the 
definition.  In Welch, the Court decided that the  Johnson rule 
applies  retroactively.  136  S.  Ct.  at  1268.  Therefore,  petitions 
based on Johnson errors generally satisfy the requirement for 
filing a successive § 2255 petition: the Johnson decision was a 
new rule of constitutional law, and the Supreme Court made 
the rule retroactive. See Holt v. United States, 843 F.3d 720, 722 
(7th Cir. 2016). 
    This  court  authorized  Hrobowski’s  instant  petition  be‐
cause it was based on alleged Johnson errors. Hrobowski ar‐
gued two of his prior convictions were based on the residual 
clause and so should not have been considered qualifying vi‐
olent felony convictions. He supplemented his petition to no‐
tify  the  court  that  his  civil  rights  had  been  restored  on  the 
other  two  prior  convictions.  He  claimed  that  he  was  dis‐
charged  from  the  second‐degree  murder  conviction  in  1998 
No. 16‐3549                                                          5 

and from the aggravated discharge of a firearm conviction in 
2002 and that his rights were fully restored upon discharge.  
    The  district  court  denied  the  petition.  The  court  deter‐
mined that one of the prior convictions was based on the re‐
sidual clause, so a Johnson violation occurred, but it was harm‐
less as Hrobowski had three other prior violent felonies. This 
court  granted  a  certificate  of  appealability  and  directed  the 
parties to address the application, if any, of the court’s deci‐
sion in Holt v. United States, 843 F.3d 720 (7th Cir. 2016). We 
agree  that  one  of  the  convictions  cannot  be  used  to  justify 
Hrobowski’s sentence following Johnson, but because he was 
convicted  of  three  other  violent  felonies  at  the  time  he  was 
sentenced,  Hrobowski’s  ACCA  sentence  was  proper.  His 
claim that two of his other convictions should not be consid‐
ered prior violent felonies because his rights were restored is 
procedurally barred. Therefore, the district court was right to 
deny Hrobowski’s motion to vacate his sentence.  
                        II.    ANALYSIS 
    When reviewing the denial of a § 2255 petition, we review 
the district court’s factual findings for clear error and its legal 
conclusions  de  novo.  Torres‐Chavez  v.  United  States,  828  F.3d 
582, 585 (7th Cir. 2016). Whether a prior offense qualifies as a 
prior violent felony under the ACCA is a question of law that 
we review de novo. United States v. Duncan, 833 F.3d 751, 753 
(7th Cir. 2016). 
    To prevail, Hrobowski needed to show that a Johnson error 
occurred and that he was prejudiced by that error. That is, that 
his sentence should have been lower if not for the Johnson er‐
ror. 135 S. Ct. at 2563. On appeal, Hrobowski and the govern‐
6                                                      No. 16‐3549 

ment agree that one, and only one, of Hrobowski’s prior con‐
victions was based on the residual clause and thus should not 
have been considered a qualifying violent felony conviction. 
The  government  asserts,  however,  that  Hrobowski  suffered 
no prejudice because he had other prior convictions that jus‐
tified the ACCA sentence. 
    Hrobowski,  on  the  other  hand,  contends  the  sentencing 
court  should  not  have  relied  upon  his  convictions  of  sec‐
ond‐degree murder and aggravated discharge of a firearm to 
enhance his sentence because his rights had been restored un‐
der Illinois law for those offenses. He has a valid argument—
the ACCA provides that “[a]ny conviction which has been ex‐
punged, or set aside or for which a person has been pardoned 
or has had civil rights restored shall not be considered a con‐
viction  for  [these]  purposes….”  18  U.S.C.  § 921(a)(20);  see 
Buchmeier v. United States, 581 F.3d 561 (7th Cir. 2009) (holding 
that an Illinois‐state‐law conviction for which the defendant’s 
rights have been restored cannot be counted as a prior violent 
felony for purposes of the ACCA). The problem is that Hrob‐
owski’s  restoration  of  rights  claim  is  not  based  on  any  new 
constitutional rule and so it is not the proper basis for a suc‐
cessive § 2255 petition.  
    Hrobowski attempts to avoid this bar by suggesting he be 
allowed to challenge his sentence on any grounds once he es‐
tablishes that a Johnson error occurred. But a finding that one 
predicate offense can no longer be relied on in light of Johnson 
does not open the door to other time‐barred claims against the 
petitioner’s sentence. Stanley v. United States, 827 F.3d 562, 565 
(7th Cir. 2016). In Holt, we authorized the petitioner to file a 
successive § 2255 petition that appeared to be based on John‐
son. 843 F.3d at 722. The district court denied the petition and, 
No. 16‐3549                                                           7 

on appeal, we recognized that the dispositive issue in the case 
was actually based on two different cases, “Mathis [v. United 
States, 136 S. Ct. 2243 (2016),] and [United States v.] Haney, [840 
F.3d  472  (7th  Cir.  2016),]  not  on  Johnson  and  Welch.”  Id.  Be‐
cause claims based on Mathis and Haney do not satisfy the re‐
quirements  for  successive  § 2255  petitions,  the  petitioner 
could not rely on these claims to demonstrate that a Johnson 
error was prejudicial. Id. at 724. For the same reason, Hrob‐
owski is barred from raising his restitution of rights claim for 
the first time in his successive § 2255 petition. 
    In Van Cannon, we allowed the petitioner to collaterally at‐
tack one of his prior convictions to show a Johnson error was 
prejudicial.  890  F.3d  at  662.  But  in  that  case  the  attack  was 
based on a change in federal law between the time the peti‐
tioner  was  sentenced  and  his  §  2255  petition.  Id.  There  has 
been no relevant change in the law affecting Hrobowski’s sen‐
tence.  Assuming  his  assertions  are  true,  Hrobowski’s  rights 
were  restored  in  1998  and  2002.  He  had  every  opportunity 
and incentive to challenge the reliance on the convictions for 
which  his  rights  had  been  restored  at  the  time  he  was  sen‐
tenced in 2006 or on direct appeal and failed to do so.  
                      III.    CONCLUSION 
    In sum, Hrobowski had four prior convictions at the time 
he was sentenced in this case. He has successfully shown that 
one of those convictions no longer justifies an enhanced sen‐
tence under the ACCA. But that does not allow him to bring 
collateral attacks against his other convictions based on theo‐
ries  available  to  him  at  the  time  he  was  sentenced.  So  he  is 
barred from claiming the court should not have relied on any 
8                                               No. 16‐3549 

of the remaining three qualifying prior convictions. And be‐
cause he had three qualifying prior convictions, he suffered 
no prejudice and was properly sentenced under the ACCA. 
   For these reasons, we AFFIRM the district court’s denial 
of Hrobowski’s petition.